

Exhibit 10.1
SUPERVALU INC.
2012 STOCK PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT1 
This Performance Share Unit Award Agreement (the “Agreement”) is made and
entered into as of the grant date indicated below (the “Grant Date“), by and
between SUPERVALU INC. (the “Company”), and you, the Award Recipient whose name
appears below. The Agreement consists of this cover page, the Performance Share
Unit Award Terms and Conditions (the “Terms and Conditions”) on the following
pages, and Schedule A attached hereto.
The Company has established the 2012 Stock Plan, as amended and restated (the
“Plan”), under which key employees of the Company may be granted Awards of
Restricted Stock Units whose vesting and settlement may be made subject to the
satisfaction of Performance Goals (“Performance Share Units”). You have been
selected by the Company to receive an Award of Performance Share Units subject
to the provisions of this Agreement. Capitalized terms that are used but not
defined in this Agreement shall have the meanings ascribed to them in the Plan.
In consideration of the foregoing, the Company and you hereby agree as follows:
1. Grant. Effective as of the Grant Date, the Company hereby grants to you,
subject to your acceptance hereof, an Award of Performance Share Units (the
“Units”) in an amount initially equal to the Target Number of Units indicated in
the table below. Each Unit represents the right to receive one Share of the
Company’s common stock, $0.01 par value (the “Common Stock”), following the
vesting of the Unit.
2. Acceptance of Award of Performance Share Units. This Award of Performance
Share Units is subject to and governed by this Agreement, which includes the
Terms and Conditions and Schedule A, and the terms and provisions of the Plan.
To accept this Award, this Agreement must be delivered and accepted by you
through an electronic medium in accordance with procedures established by the
Company, or you must sign and return a copy of this Agreement to the Company, in
either case within sixty (60) days after the Grant Date. By so doing, you
acknowledge receipt of the Agreement and the Plan, and represent that you have
read and understand the same and agree to be bound by the terms and provisions
of this Agreement, including Section 1(b) of the Terms and Conditions, and of
the Plan. Any question of administration or interpretation arising under this
Agreement shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.
Name of Recipient:
 
Target Number of Units:
 
Grant Date:
 
Performance Period:
 
Vesting Schedule:
The number of Units determined in accordance with Schedule A to have been earned
as of the end of the Performance Period will vest* on the date the Committee
certifies such performance results, which shall be no later than 70 days after
the end of the Performance Period (the “Scheduled Vesting Date”)
Performance Metric:
[Metric #1 - See Schedule A] [Metric #2 – See Schedule A]
* Assumes your employment has been continuous from the Grant Date to the vesting
date.
 



        
 
SUPERVALU INC.
 
RECIPIENT:
By:
 
 
 
 
Michele A. Murphy
 
FIRST_NAME-MIDDLE_NAME- LAST_NAME-
 
Executive Vice President
 
EMPLOYEE_IDENTIFIER-
 
Human Resources & Corporate Communications
 
 



1 An individual PSU Award recipient will receive separate award agreements for
the PSUs that are subject to the [Metric #1] performance metric and the PSUs
that are subject to the [Metric #2] performance metric. These award agreements
will be identical, and in the form of this document, except that where there are
bracketed alternative provisions in this document and alternative Schedules A,
the first alternative will apply to the [Metric #1] form of award agreement, and
the second alternative will apply to the [Metric #2] form of award agreement.



--------------------------------------------------------------------------------






SUPERVALU INC.
2012 STOCK PLAN

PERFORMANCE SHARE UNIT AWARD TERMS AND CONDITIONS


1.    Award of Performance Share Units.


(a)    Nature of Award. The Company hereby confirms the grant to you, as of the
Grant Date and subject to the terms and conditions of this Agreement and the
Plan, the Award of Units in an amount initially equal to the Target Number of
Units specified on the cover page of this Agreement. The number of Units that
may actually be earned and become eligible to vest pursuant to this Award can be
between zero and [____%] [____%] of the Target Number of Units, plus any
Dividend Equivalent Units (as defined in Section 3 of these Terms and
Conditions) that are credited to you in accordance with this Agreement. Each
earned Unit that thereafter vests represents the right to receive one Share of
the Company’s common stock. Prior to their settlement or forfeiture in
accordance with the terms of this Agreement, the Units granted to you will be
credited to an account in your name maintained by the Company. This account will
be unfunded and maintained for book-keeping purposes only, with the Units simply
representing an unfunded and unsecured contingent obligation of the Company.


(b)    Conditions of Acceptance. By accepting this Award and entering into this
Agreement, you acknowledge and agree that (i) this Award is granted pursuant to
the Plan and that if any provision of this Agreement is inconsistent with the
terms and provisions of the Plan, the terms and provisions of the Plan will
govern; (ii) this Award and any amounts payable pursuant to this Award are not
considered payments for a long term incentive plan cycle or a form of multi-year
performance award for purposes of the Company’s Executive & Officer Severance
Pay Plan, as amended (“E&O Plan”) and consequently are not subject to, and will
not be included for purposes of calculating any benefit to which you may
entitled under, the E&O Plan or any other Company plan referenced in Section
9(j) of the Plan; and (iii) this Agreement shall be deemed an amendment to the
E&O Plan with respect to the terms set forth in clause (ii) of this Section
1(b).


2.    Restrictions Applicable to Units. The Units are not transferable. More
particularly, neither this Award nor the Units subject to this Award may be
sold, assigned, transferred, exchanged, pledged or encumbered (whether by
operation of law or otherwise), or subjected to execution, attachment or similar
process, except for a transfer upon your death in accordance with your will or
the laws of descent and distribution, or as otherwise permitted by the Committee
in accordance with Section 6(h)(v) of the Plan. Following any such transfer, the
Units shall continue to be subject to the same terms and conditions that were
applicable to the Units immediately prior to their transfer. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Units
contrary to these provisions, or the levy of an execution, attachment or similar
process upon the Units, shall be void. The Units and your right to receive
Shares in settlement of any Units under this Agreement shall be subject to
forfeiture except to extent the Units have been earned and thereafter vest as
provided in Sections 3, 4 and 5 below.


3.    Shareholder Rights and Dividend Equivalents.


(a)    Shareholder Rights. The Units subject to this Award do not entitle you to
any rights of a shareholder of the Company’s common stock. You will not have any
of the rights of a shareholder of the Company in connection with any Units
granted or earned pursuant to this Agreement unless and until Shares are issued
to you in settlement of vested Units as provided in Section 5.


(b)    Dividend Equivalents. On the date that the number of earned Units has
been determined to have vested in accordance in accordance with the terms of
this Agreement, a Total Dividend Equivalent


2

--------------------------------------------------------------------------------





amount will be credited to your account and shall be deemed reinvested in
additional Units (“Dividend Equivalent Units”). The Total Dividend Equivalent
amount will be determined by multiplying the number of Units determined to have
vested by the per share amount of each cash dividend paid on the Company’s
common stock with a record date and payment date occurring between the Grant
Date and the applicable vesting date, and adding those products together. Each
of those products is referred to as a “Dividend Equivalent amount.” The number
of Dividend Equivalent Units to be credited to your account pursuant to this
deemed reinvestment will be determined by dividing each Dividend Equivalent
amount by the Fair Market Value of a share of the Company’s common stock on the
applicable dividend payment date, and adding those quotients together. Any
Dividend Equivalent Units so credited will be fully vested and subject to
settlement as provided in Section 5 below.


4.    Vesting and Forfeiture of Units. The Units shall vest at the earliest of
the times and to the degree specified in Sections 4(a) through 4(e) below. If
your employment with the Company and its Affiliates terminates prior to the
Scheduled Vesting Date under circumstances other than as set forth in Sections
4(b) through 4(e), all unvested Units shall immediately be forfeited.


(a)    Scheduled Vesting. The number of Units that have been earned during the
Performance Period, as determined by the Committee in accordance with Schedule
A, will vest on the Scheduled Vesting Date, so long as your employment has been
continuous from the Grant Date to the Scheduled Vesting Date. For these
purposes, the “Scheduled Vesting Date” means the date the Committee certifies
(i) the degree to which the applicable performance goals for the Performance
Period have been satisfied, and (ii) the number of Units that have been earned
during the Performance Period and will vest as determined in accordance Schedule
A, which certification shall occur no later than 70 days following the end of
the Performance Period. Any Units that do not vest on the Scheduled Vesting Date
shall immediately be forfeited.


(b)    Retirement. If your employment terminates by reason of your Retirement
prior to the Scheduled Vesting Date, then you will be entitled to have vest on
the Scheduled Vesting Date a pro rata portion of the Units that would otherwise
have been determined to have been earned during the Performance Period in
accordance with Schedule A if you had remained continuously employed until the
Scheduled Vesting Date. The pro rata portion shall be determined by multiplying
the number of Units that would otherwise have been determined to have been
earned by a fraction whose numerator is the number of days during the
Performance Period prior to your employment termination date and whose
denominator is the number of days in the Performance Period. For purposes of
this Agreement, “Retirement” shall mean the termination of your employment for
any reason other than death, Disability or Cause, and at the time of your
termination you are at least sixty (60) years of age and you have completed at
least fifteen (15) years of service with the Company or its Affiliates. Any
Units that do not vest on the Scheduled Vesting Date shall immediately be
forfeited.


(c)    Death or Disability. If your employment terminates by reason of your
death or Disability prior to the Scheduled Vesting Date, then you will be
entitled to have vest on the date your employment terminates a pro rata portion
of the Units that would otherwise have vested on the Scheduled Vesting Date if
you had remained continuously employed until the Scheduled Vesting Date and the
Company had achieved target level performance against the performance goals
specified in paragraphs      through      of Schedule A. The pro rata portion
shall be determined in the same manner as provided in Section 4(b). Any Units
that do not vest as of the date your employment terminates shall immediately be
forfeited.


(d)    Reduction in Force. If your employment is involuntarily terminated as a
result of a Company-determined reduction in force, then you will be entitled to
have vest on the Scheduled Vesting Date a pro rata portion of the Units that
would otherwise have been determined to have been earned during the Performance
Period in accordance with Schedule A if you had remained continuously employed
until the


3

--------------------------------------------------------------------------------





Scheduled Vesting Date. The pro rata portion shall be determined in the same
manner as provided in Section 4(b). Any Units that do not vest as of the date
your employment terminates shall immediately be forfeited.


(e)    Change of Control. If a Change of Control occurs after the Grant Date but
before the Scheduled Vesting Date and while you continue to be employed by the
Company or any of its Affiliates, then the following shall apply:


(1)    Prior to the occurrence of the Change of Control, the Committee shall
determine whether, conditioned upon the occurrence of the Change of Control, the
Performance Period shall be truncated so as to have terminated as of the last
trading day preceding the date of the Change of Control. If the Committee makes
such a determination, then the number of Units that have been earned will be
determined by the Committee based on actual performance against the performance
goals specified in paragraphs __ through __ of Schedule A over the truncated
Performance Period. For purposes of determining actual performance over the
truncated Performance Period, any performance goals other than those involving
the Company’s absolute or relative total shareholder return shall be calculated
as of the Company’s fiscal quarter end occurring on or immediately preceding the
last day of the truncated performance period. Any Units determined not to have
been earned pursuant to this Section 4(e)(1) shall be forfeited at the effective
time of the Change of Control, and the vesting of any Units determined to have
been earned during the truncated Performance Period shall remain subject to your
continued employment with the Company or any of its Affiliates (or any successor
thereto) until the earliest of (i) the last day of the original Performance
Period (as specified on the cover page of this Agreement), or (ii) the
termination of your employment due to death, Disability or Retirement or under
the circumstances described in Section 4(e)(2). In any scenario described in
clause (ii) of the preceding sentence, the number of earned units that will vest
will be determined in accordance with clause (i) of Section 4(e)(2).


(2)    If this Award is continued, assumed or replaced by the surviving or
successor entity (or its parent entity) in connection with the Change of
Control, but you experience an involuntary termination of employment by the
Company or any of its Affiliates (or any successor thereto) for reasons other
than Cause, or you terminate your employment for Good Reason, and in either case
such termination occurs within two years after the Change of Control, then:


(i)    If Section 4(e)(1) is applicable, then you will be entitled to the
immediate vesting of a number of Units equal to the number of Units determined
to have been earned pursuant to Section 4(e)(1) multiplied by a fraction whose
numerator is the number of days during the original Performance Period (as
specified on the cover page of this Agreement) prior to the date of your
termination and whose denominator is the number of days in the original
Performance Period; or


(ii)    If Section 4(e)(1) is not applicable, then you will be entitled to have
vest on the Scheduled Vesting Date a pro rata portion of the Units that would
otherwise have been determined to have been earned during the Performance Period
in accordance with Schedule A if you had remained continuously employed until
the Scheduled Vesting Date. The pro rata portion shall be determined in the same
manner as provided in Section 4(b).


Any Units determined not to have vested pursuant to this Section 4(e)(2) shall
be forfeited on the date of your termination of employment.


(3)    If this Award is not continued, assumed or replaced by the surviving or
successor entity (or its parent entity) in connection with the Change of
Control, then you will be entitled to


4

--------------------------------------------------------------------------------





have vest immediately prior to the Change of Control a number of Units equal to
the number of Units that would be determined to have been earned pursuant to
Section 4(e)(1), whether or not the Committee had made the determination
contemplated by Section 4(e)(1). Any Units determined not to have been earned
and vested pursuant to this Section 4(e)(3) shall be forfeited at the effective
time of the Change of Control.


(4)    Notwithstanding Section 5 below, the Committee may, in its discretion,
provide that the Units determined to have vested pursuant to either Section
4(e)(2) or 4(e)(3) above shall be settled in cash, property or a combination
thereof that is determined by the Committee to be at least equal to the value of
the consideration that would be received in the Change of Control by the holder
of a number of Shares equal to the number of Units determined to have vested.


(5)    For purposes of this Section 4(e), this Award shall be considered assumed
or replaced if, in connection with the Change of Control and in a manner
consistent with Code Section 409A, either (i) the contractual obligations
represented by the Award are expressly assumed by the surviving or successor
entity (or its parent entity) with appropriate adjustments to the number and
type of securities subject to the Award and to the performance goals applicable
to the Award that preserves the intrinsic value of the Award existing at the
time of the Change of Control, or (ii) you have received a comparable
equity-based award that preserves the intrinsic value of this Award existing at
the time of the Change of Control and contains terms and conditions that are
substantially similar to those of this Award. The Committee is under no
obligation to treat recipients of Performance Share Unit Awards uniformly and
has the discretionary authority to treat recipients disparately.


(f)    Change in Duties/Leave of Absence. The Units shall not be affected by any
change of your duties or position or by a temporary leave of absence approved by
the Company so long as you continue to be an employee of the Company or of an
Affiliate.


5.    Settlement of Units. As soon as practicable after any date on which Units
vest, but in no event later than sixty (60) calendar days after the vesting date
occurs, the Company shall cause to be issued to you one Share in payment and
settlement of each vested Unit, provided payment of the applicable withholding
taxes pursuant to Section 6 hereof has been made. The Company shall cause such
Shares (less any Shares withheld to pay taxes) to be delivered to you, free of
any restrictions, as follows:
(i)    In the form of a stock certificate registered in your name or your name
and the name of another adult person (twenty-one (21) years of age or older) as
joint tenants, and mailed to your address;
(ii)    In “book entry” form, that is, registered with the Company’s stock
transfer agent, in your name or your name and the name of another adult person
(twenty-one (21) years of age or older) as joint tenants, with a notice of
issuance provided to you; or
(ii)    sent by electronic delivery to your brokerage account.
Only whole Shares shall be issued to you pursuant to this Agreement.
6.    Taxes.
(a)    Responsibility. You acknowledge that you will consult with your personal
tax advisor regarding the income tax consequences associated with the grant,
vesting and settlement of the Units. In order to comply with all applicable
federal, state or local income, social security, payroll, withholding or


5

--------------------------------------------------------------------------------





other tax laws or regulations, the Company may take such action, and may require
you to take such action, as it deems appropriate to ensure that all applicable
federal, state or local income, social security, payroll, withholding or other
taxes, which are your sole and absolute responsibility, are withheld or
collected from you.
(b)    Withholding. You acknowledge that you are responsible for the payment of
any federal, state, local or other taxes that are required to be withheld by the
Company upon vesting or settlement of the Units, and authorize the Company to
withhold from other compensation owed to you an amount or amounts sufficient to
pay such taxes. In order to satisfy any applicable federal, state, local or
other taxes that are required to be withheld in connection with the vesting or
settlement of Units, the Company shall withhold a portion of the Shares
otherwise to be issued following vesting of the Units having a Fair Market Value
as of the settlement date equal to the amount of federal and state income tax
required to be withheld upon such settlement.
7.    Recovery Rights. If your employment with the Company or an Affiliate is
terminated for Cause, or if you breach any of the covenants contained in Section
8 below, the Company shall have the right to recover any Shares (or other
consideration) received by you in connection with any settlement of Units that
occurred within six (6) months prior to the date on which your employment with
the Company and its Affiliates ended, or at any time thereafter. The Company may
exercise its rights to recover the Shares by depositing in the United States
mail a written notice addressed to you at the latest mailing address for you on
the records of the Company within thirty (30) days following the termination of
your employment for the recovery of Shares attributable to Units that settled
prior to any termination for Cause, and within thirty (30) days after the
Company’s discovery of any breach of the covenants contained in Section 8.
Within thirty (30) days after the mailing of such notice, you shall deliver to
the Company the number of Shares specified by the Company in the notice. If you
have disposed of the Shares, then in lieu of delivering the specified number of
Shares to the Company, you must pay to the Company the fair market value of the
Shares, determined at the time of the disposition, exclusive of any taxes due
and payable or commissions or fees arising from such disposition. If the Company
exercises its recovery rights prior to the actual issuance and delivery to you
of any such Shares, no Shares need be issued or recovered. Rather, you shall
immediately forfeit any rights to such Shares.


8.    Employee Covenants. In consideration of benefits described elsewhere in
this Agreement, and in recognition of the fact that, as a result of your
employment with the Company or any of its Affiliates, you have had or will have
access to and gain knowledge of highly confidential or proprietary information
or trade secrets pertaining to the Company or its Affiliates, as well as the
customers, suppliers, joint ventures, licensors, licensees, distributors or
other persons and entities with whom the Company or any of its Affiliates does
business (“Confidential Information”), which the Company or its Affiliates have
expended time, resources and money to obtain or develop and which have
significant value to the Company and its Affiliates, you agree for the benefit
of the Company and its Affiliates, and as a material condition to your receipt
of benefits described elsewhere in these Terms and Conditions and the attached
Agreement, as follows:


(a)    Non-Disclosure of Confidential Information. You acknowledge that you will
receive access or have received access to Confidential Information about the
Company or its Affiliates, that this information was obtained or developed by
the Company or its Affiliates at great expense and is zealously guarded by the
Company and its Affiliates from unauthorized disclosure, and that your
possession of this special knowledge is due solely to your employment with the
Company or one (1) or more of its Affiliates. In recognition of the foregoing,
you will not at any time during employment or following termination of
employment for any reason, disclose, use or otherwise make available to any
third party, any Confidential Information relating to the Company’s or any
Affiliate’s business, products, services, customers, vendors, or suppliers;
trade secrets, data, specifications, developments, inventions and research
activity; marketing


6

--------------------------------------------------------------------------------





and sales strategies, information and techniques; long and short term plans;
existing and prospective client, vendor, supplier and employee lists, contacts
and information; financial, personnel and information system information and
applications; and any other information concerning the business of the Company
or its Affiliates which is not disclosed to the general public or known in the
industry, except for disclosure necessary in the course of your duties or with
the express written consent of the Company. All Confidential Information,
including all copies, notes regarding and replications of such Confidential
Information will remain the sole property of the Company or its Affiliate, as
applicable, and must be returned to the Company or such Affiliate immediately
upon termination of your employment.
(b)    Return of Property. Upon termination of employment with the Company or
any of its Affiliates, or at any other time at the request of the Company, you
shall deliver to a designated Company representative all records, documents,
hardware, software and all other property of the Company or its Affiliates and
all copies of such property in your possession. You acknowledge and agree that
all such materials are the sole property of the Company or its Affiliates and
that you will certify in writing to the Company at the time of delivery, whether
upon termination or otherwise, that you have complied with this obligation.
(c)    Non-Solicitation of Existing or Prospective Customers, Vendors and
Suppliers. You specifically acknowledge that the Confidential Information
described in Section 8(a) includes confidential data pertaining to existing and
prospective customers, vendors and suppliers of the Company or its Affiliates;
that such data is a valuable and unique asset of the business of the Company or
its Affiliates; and that the success or failure of their businesses depends upon
their ability to establish and maintain close and continuing personal contacts
and working relationships with such existing and prospective customers, vendors
and suppliers and to develop proposals which are specific to such existing and
prospective customers, vendors and suppliers. Therefore, during your employment
with the Company or any of its Affiliates and for the twelve (12) months
following termination of your employment for any reason, you agree that you will
not, except on behalf of the Company or its Affiliates, or with the Company’s
express written consent, solicit, approach, contact or attempt to solicit,
approach or contact, either directly or indirectly, on your own behalf or on
behalf of any other person or entity, any existing or prospective customers,
vendors or suppliers of the Company or its Affiliates with whom you had contact
or about whom you gained Confidential Information during your employment with
the Company or its Affiliates for the purpose of obtaining business or engaging
in any commercial relationship that would be competitive with the “Business of
the Company” (as defined below in Section 8(e)(1)) or cause such customer,
supplier or vendor to materially change or terminate its business or commercial
relationship with the Company or its Affiliates.
(d)    Non-Solicitation of Employees. You specifically acknowledge that the
Confidential Information described in Section 8(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
you further agree that during your employment with the Company or its Affiliates
and for the twelve (12) months following termination of employment for any
reason, you will not, directly or indirectly, on your own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage or induce any of the employees
or agents of the Company or its Affiliates to terminate their employment or
agency with the Company or any of its Affiliates.
(e)    Non-Competition. You covenant and agree that during your employment with
the Company or any of its Affiliates and for the twelve (12) months following
termination of employment for any reason, you will not, in any geographic market
in which you worked on behalf of the Company or any of its Affiliates, or for
which you had any sales, marketing, operational, logistical or other management
or oversight responsibility, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant, partner or in any other
capacity, a business competitive with the Business of the Company.


7

--------------------------------------------------------------------------------





(1)    The “Business of the Company” shall mean any business or activity
involved in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to you by the Company or its
Affiliates at any time during your employment with the Company or any of its
Affiliates.
(2)    To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to one percent (1%) of the outstanding shares of a
publicly-traded company) or to consult, work in, direct or have responsibility
for any area of such business, including but not limited to operations,
logistics, sales, marketing, finance, recruiting, sourcing, purchasing,
information technology or customer service.
(f)    No Disparaging Statements. You agree that you will not make any
disparaging statements about the Company, its Affiliates, directors, officers,
agents, employees, products, pricing policies or services.
(g)    Remedies for Breach of These Covenants. Any breach of the covenants in
this Section 8 likely will cause irreparable harm to the Company or its
Affiliates for which money damages could not reasonably or adequately compensate
the Company or its Affiliates. Accordingly, the Company or any of its Affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective or permanent) to enforce such covenants, in
addition to damages and other available remedies, and you consent to the
issuance of such an injunction without the necessity of the Company or any such
Affiliate posting a bond or, if a court requires a bond to be posted, with a
bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are awarded to the Company or any of its Affiliates for any
breach by you of this Section 8, you further agree that the Company or such
Affiliate shall be entitled to recover its costs and attorneys’ fees necessary
to obtain such recovery. In addition, you agree that upon your breach of any
covenant in this Section 8, the Performance Share Units issued under the Plan or
any other equity compensation plans of the Company will immediately terminate
and the Company shall have the right to exercise any and all of the rights
described above including the provisions articulated in Section 7.
(h)    Enforceability of These Covenants. It is further agreed and understood by
you and the Company that if any part, term or provision of this Agreement should
be held to be unenforceable, invalid or illegal under any applicable law or
rule, the offending term or provision shall be applied to the fullest extent
enforceable, valid or lawful under such law or rule, or, if that is not
possible, the offending term or provision shall be struck and the remaining
provisions of this Agreement shall not be affected or impaired in any way.
9.    Arbitration. You and the Company agree that any controversy, claim or
dispute arising out of or relating to this Award or Agreement or any breach of
this Agreement, or arising out of or relating to your employment relationship
with the Company or any of its Affiliates, or the termination of such
relationship, shall be resolved by final and binding arbitration under the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association, or other neutral arbitrator and rules as mutually
agreed to by you and the Company, except for claims by the Company relating to
your alleged breach of any of the employee covenants set forth in Section 8
above. This agreement to arbitrate specifically includes, but is not limited to,
discrimination claims under Title VII of the Civil Rights Act of 1964 and under
state and local laws prohibiting employment discrimination. Nothing in this
Section 9 shall preclude the Company from pursuing a court action to obtain a
temporary restraining order or a preliminary injunction relating to the alleged
breach of any of the covenants set forth in Section 8. This agreement to
arbitrate shall continue in full force and effect despite the expiration or
termination of your Award or your employment relationship with the Company or
any of its Affiliates. You and the Company agree that any award rendered by the
arbitrator must be in writing and include the findings of fact and conclusions
of law upon which it is based,


8

--------------------------------------------------------------------------------





shall be final and binding and that judgment upon the final award may be entered
in any court having jurisdiction thereof. The arbitrator may grant any remedy or
relief that the arbitrator deems just and equitable, including any remedy or
relief that would have been available to you or the Company or any of its
Affiliates had the matter been heard in court. All expenses of arbitration,
including the required travel and other expenses of the arbitrator and any
witnesses, and the costs relating to any proof produced at the direction of the
arbitrator, shall be borne equally by you and the Company unless otherwise
mutually agreed or unless the arbitrator directs otherwise in the award. The
arbitrator’s compensation shall be borne equally by you and the Company unless
otherwise mutually agreed or the law provides otherwise.


10.    Adjustments. The Parties acknowledge that the number and type of Shares
(or other securities or other property) subject to this Award are subject to
adjustment as provided in Section 4(c) of the Plan.


11.    Severability. In the event that any provision of this Agreement shall be
held to be invalid, the same shall not affect in any respect whatsoever the
validity and enforceability of the remainder of this Agreement.


12.    No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate. In addition, the Company or any Affiliate may at any time
dismiss you from employment, free from any liability or any claim under this
Agreement, unless otherwise expressly provided in this Agreement.


13.    Reservation of Shares. The Company shall at all times during the term of
the Award reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of this Agreement.


14.    Securities Matters. The Company shall not be required to deliver any
Shares in settlement of Units until the requirements of any federal or state
securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.


15.    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.


16.    Governing Law. The internal law, and not the law of conflicts, of the
State of Delaware will govern all questions concerning the validity,
construction and effect of this Agreement.


17.    Notices. For purposes of this Agreement, notices and all other
communications contemplated by or provided for in this Agreement, shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed United States certified or registered mail, return receipt
requested, postage prepaid, and addressed, in the case of the Company, to the
Company at:
P.O. Box 990
Minneapolis, MN 55440
Attention: Corporate Secretary


and in the case of you, to you at the most current address shown on your
employment records. Either party may designate a different address by giving
notice of change of address in the manner provided above, except that notices of
change of address shall be effective only upon receipt.
(a)    Notice of Termination by Company. Any purported termination of employment
of you by the Company (whether for Cause or without Cause) shall be communicated
by a Notice of Termination to


9

--------------------------------------------------------------------------------





you. No purported termination of employment of you by the Company shall be
effective without a Notice of Termination having been given.
(b)    Good Reason Notice by You. Any purported termination of employment by you
for Good Reason shall be communicated by a Notice of Termination to the Company
or its successor. Your termination of employment will not be for Good Reason
unless (i) you give the Company written notice of the event or circumstance
which you claim is the basis for Good Reason within ninety (90) days of such
event or circumstance first occurring, and (ii) the Company is given thirty
(30) days from its receipt of such notice within which to cure or resolve the
event or circumstance so noticed. If the circumstance is cured or resolved
within said thirty (30) days, your termination of employment will not be for
Good Reason.
18.    Successors and Assigns. Subject to the restrictions on transfer contained
herein, this Agreement shall be binding upon you and your heirs, executors,
administrators, successors and assigns, and upon the successors and assigns of
the Company.
19.    Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, if this Award should constitute a deferral of compensation subject to
Code Section 409A, then the provisions of Section 6(h)(vii) of the Plan shall be
fully applicable to this Award. Except as may be required by the foregoing
sentence, the shares of Stock issuable hereunder shall be distributed no later
than the 15th day of the third month following your first taxable year in which
the Units have vested as provided herein.
20.    Definitions. The following terms, and terms derived from the following
terms, shall have the following meanings when used in this Agreement with
initial capital letters unless, in the context, it would be unreasonable to do
so.
(a)    “Cause” shall mean:     
(i)    your continued failure to perform your duties with the Company (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to you
by the Board or an officer of the Company which specifically identifies the
manner in which the Board or the officer believes that you have not
substantially performed your duties;
(ii)    the conviction of, or plea of guilty or nolo contendere to, a felony or
the willful engaging by you in conduct which is materially and demonstrably
injurious to the Company;


(iii)    your commission of a material act or material acts of personal
dishonesty intended to result in your substantial personal enrichment at the
expense of the Company; or


(iv)    your material violation of Company policies relating to Code of Business
Conduct, Equal Employment Opportunities and Harassment or Workplace Violence;
provided, however, that in no event shall Cause exist by virtue of any action
taken by you (A) in compliance with express written directions of the Board, the
Company's Chief Executive Officer or the officer to whom you report, or (B) in
reliance upon the express written consent of the Company's counsel.


10

--------------------------------------------------------------------------------





In each case above, for a termination of employment to be for Cause, you must be
provided with a Notice of Termination (as described in Section 17(a)) within six
(6) months after the Company has actual knowledge of the act or omission
constituting Cause. Whether a termination of employment is for Cause as provided
above will be determined by the Company in its sole discretion based on all the
facts and circumstances. For purposes hereof, the term “Company” shall include
an Affiliate.
(b)    “Disability” means that you suffer from a medically determinable physical
or mental impairment that renders you incapable of performing any substantial
gainful employment, and is evidenced by a certification to such effect by a
doctor of medicine approved by the Company. In lieu of such certification, the
Company shall accept, as proof of permanent disability, your eligibility for
long-term disability payments under the applicable Long-Term Disability Plan of
the Company.
(c)    “Good Reason” shall mean any one (1) or more of the following events
occurring during the two-year period following the date of a Change of Control:
(i)    your annual base salary is materially reduced below the amount in effect
on the date of the Change of Control;


(ii)    your Target Bonus is materially reduced below the Target Bonus as it
existed on the date of the Change of Control;


(iii)    your duties and responsibilities are materially and adversely
diminished in comparison to the duties and responsibilities that you had on the
date of the Change of Control other than in a general reduction of the number or
scope of personnel for which you are responsible for supervising which reduction
occurs in connection with a restructuring or recapitalization of the Company or
the division of the Company in which you work;


(iv)    the program of long term incentive compensation is materially and
adversely diminished in comparison to the program of long term incentive
compensation as it existed for you on the date of the Change of Control (for
purposes of this clause (iv), a reduction of fifteen percent (15%) or more of
the target dollar amount of your long term incentive compensation as it existed
for you on the date of the Change of Control based on your most recent award of
long term incentive compensation prior to the date of the Change of Control
shall be considered to be material and adverse); or


(v)    you are required to be based at a location more than forty-five (45)
miles from the location where you were based and performed services on the date
of the Change of Control;
 
provided, however, that any diminution of duties or responsibilities that occurs
solely as a result of the fact that the Company ceases to be a public company or
that the size of the Company has been reduced as a result of the Change of
Control shall not, in and of itself, constitute Good Reason. Your termination of
employment will not be for Good Reason unless (i) you give the Company written
notice of the event or circumstance which you claim is the basis for Good Reason
(the “Good Reason Event”) within ninety (90) days of the Good Reason Event first
occurring, (ii) the Company is given thirty (30) days from its receipt of such
notice within which to cure or resolve the event or circumstance so noticed (the
“Cure Period”) and fails to do so within the Cure Period, and (iii) your actual
termination of employment occurs within six (6) months of the initial existence
of the Good Reason Event. Notwithstanding anything to the contrary set forth
herein, in the event that the Company decides not to cure or resolve the Good
Reason Event in accordance with clause (ii) above, the Company may require you
to actually terminate employment for Good Reason during the Cure Period. 


11

--------------------------------------------------------------------------------







(d)    “Notice of Termination” shall mean a written notice which shall indicate
the specific provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
your termination of employment under the provisions so indicated.
(e)    “Target Bonus” shall mean the target amount of bonus established under
the annual bonus plan for you for the year in which the termination of
employment occurs. When the context requires, it shall also mean the target
amount of bonus established for any earlier or later year.




12

--------------------------------------------------------------------------------






Schedule A [Metric #1]
[Metric #2]
Performance Share Unit Award Agreement
Performance Goals and Determination of Earned Units


Participant:    
Grant Date:    
Target Number of Units:    
Performance Period:    
Subject to the terms of the Performance Share Unit Award Agreement (“Agreement”)
referenced above and to which this Schedule A is attached and of which it is a
part, the number of Units that will be earned and will vest as of the Scheduled
Vesting Date as provided in Section 4 of the Agreement will be determined as
provided below. Any capitalized term used in this Schedule A that is not defined
herein will have the meaning given to it in the Agreement or the Plan.


[Performance metric and related performance goals to be described]


A-1